DETAILED ACTION
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed a method of selectively labeling the side chain of a C-terminal lysine with an azide.  A search was conducted for this invention, and it was determined to be novel and unobvious over the prior art.  The closest prior art found was Schoffelen et al (Chem. Sci. (2011) 2 p701-705).  This reference discusses converting amines to azides in proteins using imidazole-1-sulfonyl azide at different pHs, with and without copper catalyst (abstract) – very similar to what applicants have claimed.  At pH lower than that claimed by applicants, only one amine was labeled (p703, 1st column, 1st paragraph), which was identified as the N-terminus (p703, 2nd column, 2nd paragraph), due to differences in the pKa of the N-terminus and side chain (p703, 2nd column, 3d paragraph).  However, at the higher pH claimed by applicants, the reaction was described as non-selective (p704, 1st column, 4th paragraph), contrary to what applicants have discovered with C-terminal lysines.  In neither this, or any other reference found, was there any suggestion of selectivity towards a C-terminal lysine side chain under these conditions.  Thus, the claims are both novel and unobvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658